Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Nichols on 10 Nov 2021.

Claims 1, 9-15, and 19 have been amended as follows: 

	1. (currently amended)    A method of adding build material to a rotatable 3D printing build material container having an internal build material storage reservoir, the method comprising:
            removably connecting the container to a supply station of a 3D printing system having a selective solidification module;
	providing a supply of the build material from the supply station to an input port of the container; 

	after adding a quantity of the build material to the container, removing the container from the supply station for storage of the quantity of build material.

	9. (cancelled)
	10. (cancelled)
	11. (cancelled)
	12. (cancelled)
	13. (cancelled)
	14. (cancelled)
	15. (cancelled)
 
	19. (currently amended)    A method of filling a build material storage container, the method comprising:
            adding build material to the container from a supply station of a 3D printing system having a selective solidification module;
            while adding the build material into the container, rotating the container about a rotation axis at a first speed sufficient to cause build material within the container to be centrifugally forced away from the rotation axis within an internal storage reservoir of the storage container; and,
.


Allowable Subject Matter
Claims 1-8 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach the limitations of the independent method claims. 
The available prior art, Pan, teaches the centrifuging of additive manufacturing powders, but the device in Pan accelerates the material from a supply hopper to a nozzle. Thus, it would not make sense to disconnect or seal the centrifuging apparatus in Pan, as that would take Pan’s device out of commission. 
Other available art, such as a cement truck used for layer by layer building or additive manufacturing, would not be prior art for the independent claims as the presently amended independent claims recite that the supply station is a supply station of a 3D printing system having a selective solidification module. 
Secondary reference, Sakita, teaches the centrifuging of powders in a two-dimensional printer ([0042] of Sakita). Thus, the present application is novel in its application to a supply station of a 3D printing system having a selective solidification module. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742